Exhibit CHANGE IN CONTROL SEVERANCE AGREEMENT THIS CHANGE IN CONTROL SEVERANCE AGREEMENT (this "Agreement"), dated as of , is made by and between Alsius Corporation, a Delaware corporation (the "Company"), and ("Executive"). WITNESSETH: WHEREAS, Executive is a senior executive of the Company and has made and is expected to continue to make major contributions to the short- and long-term profitability, growth and financial strength of the Company; WHEREAS, the Company recognizes that, as is the case for most publicly held companies, the possibility of a Change in Control exists; WHEREAS, the Company desires to assure itself of both present and future continuity of management and desires to establish certain severance benefits for valued executives such as Executive, applicable in the event of a Change in Control, and the Company has therefore previously adopted the Plan which can provide severance benefits under certain circumstances; WHEREAS, the Company wishes to ensure that Executive is not practically disabled from discharging his or her duties in respect of a proposed or actual transaction involving a Change in Control; WHEREAS, the Company desires to provide additional inducement for the Executive to continue to remain in the employ of the Company; WHEREAS, this Agreement is the Change in Control Severance Agreement described in the Plan and this Agreement enumerates the Plan benefits that may be provided to Executive as referenced in Section II of the Plan; and WHEREAS, the Compensation Committee of the Board has authorized the Company to enter into this Agreement in order for Executive to become a participant in the Plan as provided by the Plan. NOW, THEREFORE, the Company and Executive agree as follows: 1. Certain Defined Terms.In addition to terms defined elsewhere herein or in the Plan, the following terms have the following meanings when used in this Agreement with initial capital letters: -1- (a) "Base Pay" means Executive's annual base salary rate as in effect from time to time. (b) "Board" means the Board of Directors of the Company. (c) "Cause" means any of the following, each as determined in the discretion of the Company's (or its successor's) Board of Directors or Chief Executive Officer: (i) the Executive's dereliction of his or her duties, (ii) the Executive's material violation of Company policy, or (iii) the Executive's conviction of, or guilty plea to, a crime against the Company or one which reflects negatively on the reputation of the Company. Notwithstanding the foregoing, Executive's employment shall not be deemed to have been terminated for "Cause" under (ii) above unless and until there shall have been delivered to the Executive a copy of a resolution duly adopted by the affirmative vote of not less than a majority of the Board then in office at a meeting of the Board called and held for such purpose, after reasonable notice to the Executive and an opportunity for the Executive, together with the Executive's counsel (if the Executive chooses to have counsel present at such meeting), to be heard before the Board, finding that, in the good faith opinion of the Board, the Executive had committed an act constituting "Cause" and specifying the particulars thereof in detail.Nothing herein will limit the right of the Executive or his beneficiaries to contest the validity or propriety of any such determination. (d) "Change in Control" means any of the following transactions, provided, however, that the Company shall determine under parts (iv) and (v) whether multiple transactions are related, and its determination shall be final, binding and conclusive: (i) a merger or consolidation in which the Company is not the surviving entity, except for a transaction the principal purpose of which is to change the state in which the Company is incorporated; (ii) the sale, transfer or other disposition of all or substantially all of the assets of the Company; (iii) the complete liquidation or dissolution of the Company; (iv) any reverse merger or series of related transactions culminating in a reverse merger (including, but not limited to, a tender offer followed by a reverse merger) in which the Company is the surviving entity but (A) the shares of Common Stock outstanding immediately prior to such merger are converted or exchanged by virtue of the merger into other property, whether in the form of securities, cash or otherwise, or (B) in which securities possessing more than forty percent (40%) of the total combined voting power of the Company’s outstanding securities are transferred to a person or persons different from those who held such securities immediately prior to such merger or the initial transaction culminating in such merger, but excluding any such transaction or series of related transactions that the Company determines shall not be a Change in Control; or -2- (v) acquisition in a single or series of related transactions by any person or related group of persons (other than the Company or by a Company-sponsored employee benefit plan) of beneficial ownership (within the meaning of Rule 13d-3 of the Exchange Act) of securities possessing more than fifty percent (50%) of the total combined voting power of the Company’s outstanding securities but excluding any such transaction or series of related transactions that the Company determines shall not be a Change in Control. (e) "Code" means the Internal Revenue Code of 1986, as amended. (f) "Disability" means that Executive is unable to engage in any substantial gainful activity by reason of any medically determinable physical or mental impairment which can be expected to result in death or which has lasted or can be expected to last for a continuous period of not less than twelve (12) months. (g) "Employee Benefits" means any group health and dental benefit plans provided, however, that Employee Benefits shall not include contributions made by the Company to any retirement plan, pension plan or profit sharing plan for the benefit of the Executive in connection with amounts earned by the Executive. (h) "ERISA" means the Employee Retirement Income Security Act of 1974, as amended. (i) "Exchange Act" means the Securities Exchange Act of 1934, as amended. (j) “Good Reason” means that one or more of the following have occurred without the Executive’s written consent: (i) Executive has experienced a material diminution in Base Pay; (ii) Executive has experienced a material diminution in his/her authority, duties, responsibilities, or reporting structure as in effect immediately prior to the Company’s public announcement of the Change in Control; (iii) Executive has been notified that he/she will experience a material change in the geographic location at which he/she must perform his/her services to the Company after the Change in Control; or (iv) The Company has materially breached this Agreement. For purposes of this Agreement, Executive may resign his/her employment from the Company for "Good Reason" within sixty (60) days after the date that any one of the events shown above in (i) through (iv) has first occurred without Executive’s written consent.Executive’s resignation for Good Reason will only be effective if the Company has not cured or remedied the Good Reason event within thirty (30) days after its receipt of the written notice.Such written notice must be provided to the Company within thirty (30) days of the initial existence of the purported Good Reason event and shall describe in detail the basis and underlying facts supporting Executive’s belief that a Good Reason event has occurred.Failure to timely provide such written notice to the Company means that Executive will be deemed to have consented to and irrevocably waived the potential Good Reason event.If the Company does timely cure or remedy the Good Reason event, then Executive may either resign his/her employment without Good Reason or Executive may continue to remain employed subject to the terms of this Agreement. -3- (k) "Plan" means the Alsius Corporation Change in Control Severance Plan. (l) "Termination Date" means the Executive's last day of employment with the Company (and any Company subsidiary or affiliate) and where such termination of employment constitutes a "separation from service" within the meaning of Code Section 409A. 2. Termination Following or in connection with a Change in Control.Subject to Section 2(f), in the event that in the twelve months following the consummation of a Change in Control, the employment of Executive is either terminated by the Company for any reason other than Cause, death or Disability or is terminated by Executive for Good Reason then the following subsections in this Section 2 shall apply (with Sections 2(a) and 2(b) being subject to the effectiveness of the release of claims and covenant not to sue referenced in Section 2(e) below): (a) The Company shall pay to Executive cash in six monthly installments with each installment equal to one-twelfth of Base Pay with the first such installment payable on the first business day of the month following the effective date of the release of claims specified in Section 2(e). (b) For the six month period commencing with the month following the month of the Termination Date, the Company shall continue to provide to Executive all Employee Benefits which were received by, or with respect to, Executive as of the Termination Date, at the same expense to Executive as before the Change in Control subject to immediate cessation if Executive is offered other employee benefits coverage in connection with new employment.Executive shall provide advance written notice to the Company informing the Company when the Executive is offered or becomes eligible for other employee benefits in connection with new employment.In addition, if periodically requested by the Company, the Executive will provide the Company with written confirmation that he/she has not been offered other employee benefits. (c) As of his/her Termination Date, Executive shall also be paid for his/her accrued but unpaid salary and vacation, unreimbursed valid business expenses that were submitted in accordance with Company policies and procedures, and is eligible for other vested benefits pursuant to the express terms of any employee benefit plan. -4- (d) In the event that it is determined that any payment or distribution of any type to or for the benefit of the Executive made by the Company, by any of its affiliates, by any person who acquires ownership or effective control of the Company or ownership of a substantial portion of the Company’s assets (within the meaning of section 280G of the Code, and the regulations thereunder or by any affiliate of such person, whether paid or payable or distributed or distributable pursuant to the terms of this Agreement or otherwise (the “Total Payments”), would be subject to the excise tax imposed by section 4999 of the Code or any interest or penalties with respect to such excise tax (such excise tax, together with any such interest or penalties, are collectively referred to as the “Excise Tax”), then such payments or distributions shall be payable either in (x) full or (y) as to such lesser amount which would result in no portion of such payments or distributions being subject to the Excise Tax and Executive shall receive the greater, on an after-tax basis, of (x) or (y) above.All mathematical determinations and all determinations of whether any of the Total Payments are “parachute payments” (within the meaning of section 280G of the Code) that are required to be made under this Section 2(d), shall be made by a nationally recognized independent audit firm not currently retained by the Company most recently prior to the Change in Control (the “Accountants”), who shall provide their determination, together with detailed supporting calculations regarding the amount of any relevant matters, both to the Company and to the Executive within seven (7) business days of the Executive’s Termination Date, if applicable, or such earlier time as is requested by the Company.Such determination shall be made by the Accountants using reasonable good faith interpretations of the Code.Any determination by the Accountants shall be binding upon the Company and the Executive, absent manifest error.The Company shall pay the fees and costs of the Accountants which are incurred in connection with this Section 2(d). (e) All payments and benefits provided under Sections 2(a) and 2(b) are conditioned on and subject to the Executive's continuing compliance with this Agreement and the Executive's timely execution (and effectiveness) of a general release of claims and covenant not to sue substantially in the form attached hereto as Exhibit A (or as may be reasonably modified by the Company in its reasonable discretion).There is no entitlement to any payments or benefits unless and until such release of claims and covenant not to sue is effective.Such release must become effective within sixty days of the later of the Change in Control or the Termination Date or else the Executive will be deemed to have waived all rights to any payments or benefits under this Agreement.In addition, to the extent Executive receives severance or similar payments and/or benefits under any other Company plan, program, agreement, policy, practice, or the like, or under the WARN Act or similar state law, the payments and benefits due to Executive under this Agreement will be correspondingly reduced on a dollar-for-dollar basis (or vice-versa) in a manner that complies with Code Section 409A. -5- (f) Notwithstanding the foregoing, this Agreement shall also remain effective (and Executive shall be eligible for payments and benefits hereunder) if, during a period beginning three months immediately prior to an impending Change in Control that is actually consummated (and provided such Change in Control constitutes a "change in the ownership or effective control of the corporation or a change in ownership of a substantial portion of the assets of the corporation" within the meaning of Code Section 409A), the Company terminates the Executive's employment for any reason other than Cause, death or Disability and such termination is determined to be in connection with the Change in Control.The Board shall determine in good faith whether such a termination is occurring in connection with the impending Change in Control.However, such a termination shall in any event be deemed to be in connection with an impending Change in Control if such termination (i)is required by the merger agreement or other instrument relating to such Change in Control, or (ii)is made at the express request of the other party (or parties) to the transaction constituting such Change in Control, or (iii) occurs after the public announcement of the impending Change in Control. 3. Successors and Binding Agreement. (a) The Company will require any successor (whether direct or indirect, by purchase, merger, consolidation, reorganization or otherwise) to all or substantially all of the business or assets of the Company, by agreement in form and substance reasonably satisfactory to the Executive, expressly to assume and agree to perform this Agreement in the same manner and to the same extent the Company would be required to perform if no such succession had taken place.This Agreement will be binding upon and inure to the benefit of the Company and any successor to the Company, including without limitation any persons acquiring directly or indirectly all or substantially all of the business or assets of the Company whether by purchase, merger, consolidation, reorganization or otherwise (and such successor shall thereafter be deemed the "Company" for the purposes of this Agreement), but will not otherwise be assignable, transferable or delegable by the Company. (b) This Agreement will inure to the benefit of and be enforceable by the Executive's personal or legal representatives, executors, administrators, successors, heirs, distributees and legatees. (c) This Agreement is personal in nature and neither of the parties hereto shall, without the consent of the other, assign, transfer or delegate this Agreement or any rights or obligations hereunder except as expressly provided in Sections 3(a) and 3(b).Without limiting the generality or effect of the foregoing, the Executive's right to receive payments hereunder will not be assignable, transferable or delegable, whether by pledge, creation of a security interest, or otherwise, other than by a transfer by Executive's will or by the laws of descent and distribution and, in the event of any attempted assignment or transfer contrary to this Section 3(c), the Company shall have no liability to pay any amount so attempted to be assigned, transferred or delegated. 4. No Retention Rights.This Agreement is not an employment agreement and does not give the Executive the right to be retained by the Company (or its subsidiaries or affiliates) and the Executive agrees that he/she is an employee-at-will. The Company (or its subsidiaries or affiliates) reserves the right to terminate the Executive’s service as an employee at any time and for any reason. -6- 5. Notices.For all purposes of this Agreement, all communications, including without limitation notices, consents, requests or approvals, required or permitted to be given hereunder will be in writing and will be deemed to have been duly given when hand delivered or dispatched by electronic facsimile transmission (with receipt thereof orally confirmed), or five business days after having been mailed by United States registered or certified mail, return receipt requested, postage prepaid, or three business days after having been sent by a nationally recognized overnight courier service such as FedEx, UPS, or DHL, addressed to the Company (to the attention of the Secretary of the Company) at its principal executive office and to the Executive at his/her principal residence, or to such other address as any party may have furnished to the other in writing and in accordance herewith, except that notices of changes of address shall be effective only upon receipt. 6. Validity.If any provision of this Agreement or the application of any provision hereof to any person or circumstances is held invalid, unenforceable or otherwise illegal, the remainder of this Agreement and the application of such provision to any other person or circumstances will not be affected, and the provision so held to be invalid, unenforceable or otherwise illegal will be reformed to the extent (and only to the extent) necessary to make it enforceable, valid or legal. 7. Dispute Resolution; Governing Law.Any dispute between the parties must be resolved pursuant to the claims procedures and other processes articulated in the Plan.This Agreement is governed by ERISA and, to the extent applicable, the laws of the State of Delaware, without reference to the conflict of law provisions thereof. 8.
